IN THE UNITED STATES COURT OF APPEALS
                         FOR THE FIFTH CIRCUIT



                             No. 98-11279
                           Summary Calendar


UNITED STATES OF AMERICA,

                                              Plaintiff-Appellee,

versus

JOAN TEJADA,

                                              Defendant-Appellant.

                          --------------------
             Appeal from the United States District Court
                  for the Northern District of Texas
                         USDC No. 4:98-CR-85-2
                          --------------------

                            August 19, 1999

Before KING, Chief Judge, and HIGGINBOTHAM and STEWART, Circuit
Judges.

PER CURIAM:*

     Joan Tejada has appealed her convictions and sentences for

conspiracy to distribute marijuana and for possession with intent

to distribute less than 50 kilograms of marijuana and aiding and

abetting.    We affirm.

     Tejada contends that the out-of-court statement of her

codefendant in response to an investigating officer’s question

whether the codefendant was traveling with another person was

hearsay and should not have been admitted into evidence over her

objection.     Because the district court’s finding that the

     *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
                             No. 98-11279
                                  -2-

statement was made in furtherance of the conspiracy was not

clearly erroneous, and because Tejada’s argument is premised on a

mischaracterization of the testimony, we hold that the district

court did not abuse its discretion in admitting the evidence.

See United States v. Green, ___ F.3d ___ (5th Cir. June 30,

1999), 1999 WL 439438, *4; Fed. R. Evid. 801(d)(2)(E).

     Tejada argues that the Government failed to prove the chain

of custody of the contraband evidence.      This issue goes to the

sufficiency of the Government’s evidence.      See United States v.

Jardina, 747 F.2d 945, 951 (5th Cir. 1984); United States v.

White, 569 F.2d 263, 266 (5th Cir. 1978).      Although Tejada raised

this issue in her motion for judgment of acquittal after the

Government rested, Tejada failed to renew her motion after she

rested.   Accordingly, the sufficiency of the Government’s chain-

of-custody evidence is reviewed for plain error.      United States

v. Rodriguez, 43 F.3d 117, 126 (5th Cir. 1995).      We will reverse

Tejada’s convictions only if there has been a manifest

miscarriage of justice.     United States v. Inocencio, 40 F.3d 716,

724 & n.12 (5th Cir. 1994); see United States v. Pierre, 958 F.2d
1304, 1310 (5th Cir. 1992) (en banc) (citations and internal

quotation marks omitted).    Tejada’s conclusional arguments are

insufficient, in light of the ample evidence introduced by the

Government, to show that Tejada’s convictions resulted in a

manifest miscarriage of justice.

     Tejada complains that the district court failed to adjust

her offense level at sentencing for acceptance of responsibility.

Because Tejada failed to object to the failure of the probation
                             No. 98-11279
                                  -3-

officer to recommend the adjustment, the issue is reviewed for

plain error.     United States v. Calverley, 37 F.3d 160, 162-64

(5th Cir. 1994) (en banc).

     Tejada contends that she should not be penalized for

exercising her right to require the Government to prove her guilt

at trial.   “The fact that a more lenient sentence is imposed upon

a contrite defendant does not establish a corollary that those

who elect to stand trial are penalized.”     United States v. White,

869 F.2d 822, 826 (5th Cir. 1989); see U.S.S.G. § 3E1.1, comment.

(n.2).   Tejada also contends that conditioning receipt of the

adjustment for acceptance of responsibility upon her admission of

relevant conduct violates her privilege against self

incrimination.    The probation officer recommended that there be

no adjustment in this case because Tejada had required the

Government to prove her guilt at trial by denying the essential

elements of guilt, not because Tejada failed to admit relevant

conduct.    Tejada’s argument has been rejected by the court in any

event.   See United States v. Mourning, 914 F.2d 699, 707 (5th

Cir. 1990).

     Tejada’s statement at sentencing was not particularly

remorseful.    Tejada tended to minimize her conduct, stating only

that she had exercised poor judgment and had been a victim of her

circumstances.    Tejada has failed to show that the district

court’s failure to award an adjustment for acceptance of

responsibility was plain error.

     Tejada’s convictions and sentences are AFFIRMED.